DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 11-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannan et al. (US 5050739 A; hereinafter Hannan).
Regarding claims 1-2, 6, and 8, Hannan teaches a disposable foldable medication card comprising a carrier having a plurality of strips arranged at an angle to one another (see Fig. 2), wherein each strip includes receptacles (17; see Figures 3-4) formed therein for the insertion of a respective portion pack (i.e. medicine) and the packaging unit additionally includes a barrier (Col 4 lines 65-68) including a plurality of individual layers (15/16) arranged on the carrier for enclosing a respective one of the portion packs in the receptacles of the packaging unit, and wherein the carrier has a tubular shape; the receptacles of two adjacent strips are arranged offset to one another in a longitudinal direction of the strips (Examiner notes that the strips appear offset in Fig. 2), and each receptacle is one of pot-shaped, bowl-shaped, cone-shaped, truncated cone shaped (see Figures 3-4), pyramid-shaped, or shaped as a truncated pyramid to match a corresponding shape of a respective portion pack to be inserted into the packaging unit.
Regarding claim 5, Hannan teaches a packaging wherein each receptacle has an underside having a tip that is accommodated within the tubular shape of the carrier (Col 5 lines 1-24).
Regarding claim 7, Hannan teaches a packaging wherein the carrier comprises a plurality of tubular carriers connected to one another (via 8 and 9) to form a packaging unit.
Regarding claims 11-13 and 17, Hannan teaches a packaging further including a protective film (Col 5 lines 5-15) arranged outside a top side of the portion packs when the portion packs are in the respective receptacles of one of the strips.  Examiner notes that the portion packs can be peeled open individually.
Allowable Subject Matter
5.	Claims 3 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments, see Pages 4-7, filed 07/20/2022, with respect to the rejection(s) of claim(s) 1-4, 6-8, 14-15, and 17 under USC 102(a)(1)—in view of Belokin have been fully considered and are persuasive.  Belokin lacks a barrier layer used for enclosing receptacles of the packaging unit.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Hannan.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734